Citation Nr: 1107154	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  05-09 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to service connection for glaucoma, claimed as 
secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1966 to October 
1980.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision that, in 
pertinent part, denied service connection for diabetes mellitus, 
glaucoma, and peripheral neuropathy of the feet.  The Veteran 
timely appealed.

In September 2008, the Veteran testified during a hearing before 
the undersigned at the RO.

In April 2009, the Board granted service connection for diabetes 
mellitus, and remanded the matters of service connection for 
peripheral neuropathy of the feet and for glaucoma for additional 
development.  The Board asked for an etiology opinion if current 
disability was found, and glaucoma was not found on examination.  
The Board is satisfied there was substantial compliance with its 
remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 
(1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In November 2010, the RO granted service connection for 
peripheral neuropathy of each lower extremity.  Those matters are 
no longer in appellate status, and will not be addressed by the 
Board.


FINDING OF FACT

A clear preponderance of the evidence is against a finding that 
the Veteran has or had glaucoma that is related to a disease or 
injury during active service, or is due to or aggravated by a 
service-connected disability.


CONCLUSION OF LAW

Glaucoma was not incurred or aggravated in service; and is not 
proximately due to, or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 
3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  

VA should notify the Veteran of:  (1) the evidence that is needed 
to substantiate the claim(s); (2) the evidence, if any, to be 
obtained by VA; and (3) the evidence, if any, to be provided by 
the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
see also Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 
38 C.F.R. Part 3).

Through December 2003, January 2004, and March 2006 letters, the 
RO notified the Veteran of elements of service connection and the 
evidence needed to establish each element.  These documents 
served to provide notice of the information and evidence needed 
to substantiate the claim.

VA's letters notified the Veteran of what evidence he was 
responsible for obtaining, and what evidence VA would undertake 
to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA 
informed him that it would make reasonable efforts to help him 
get evidence necessary to support his claim, particularly, 
medical records, if he gave VA enough information about such 
records so that VA could request them from the person or agency 
that had them.
 
In the March 2006 letter, the RO specifically notified the 
Veteran of the process by which initial disability ratings and 
effective dates are established.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory 
notice are rendered moot because the Veteran's claim on appeal 
has been fully developed and re-adjudicated by an agency of 
original jurisdiction after notice was provided.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed to 
comply with the duty to assist the Veteran.  The RO or VA's 
Appeals Management Center (AMC) has obtained copies of the 
service treatment records and outpatient treatment records, and 
has arranged for a VA examination in connection with the claim on 
appeal, a report of which is of record and appears adequate.  The 
Veteran has not identified, and the record does not otherwise 
indicate, any existing pertinent evidence that has not been 
obtained.

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States 
Court of Appeals for Veterans Claims (Court) recently held that 
the Veterans Law Judge who chairs a Board hearing fulfill two 
duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties 
consist of (1) fully explaining the issues and (2) suggesting the 
submission of evidence that may have been overlooked.  Here, 
during the hearing, the Veterans Law Judge sought to identify any 
pertinent evidence not currently associated with the claims 
folder that might have been overlooked, or was outstanding that 
might substantiate the claim.  It was suggested that any evidence 
tending to show that current disability was related to active 
duty or to a service-connected disability would be helpful in 
substantiating the claim (and, in fact, the issue had been 
remanded by the Board to obtain this evidence).  Moreover, 
neither the Veteran nor his representative has asserted that VA 
failed to comply with 38 C.F.R. 3.103(c)(2); and no prejudice has 
been identified in the conduct of the Board hearing.  

Given these facts, it appears that all available records have 
been obtained.  There is no further assistance that would be 
reasonably likely to assist the Veteran in substantiating the 
claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Service connection is awarded for disability that is the result 
of a disease or injury in active service.  38 U.S.C.A. §§ 1110, 
1131.

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. 
App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 
(1995). 

For the showing of chronic disease, there must be a combination 
of sufficient manifestations to identify the disease entity and 
sufficient observation at the time, as distinguished from 
isolated findings or a diagnosis including the word "chronic".  
38 C.F.R. § 3.303 (2010).  

A lay witness is competent to testify as to the occurrence of an 
in-service injury or incident where such issue is factual in 
nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some 
cases, lay evidence will also be competent and credible on the 
issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. 
Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (non-precedential).  
Specifically, lay evidence may be competent and sufficient to 
establish a diagnosis where (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau, 492 F.3d at 1377; see also 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A 
layperson is competent to identify a medical condition where the 
condition may be diagnosed by its unique and readily identifiable 
features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  
Additionally, where symptoms are capable of lay observation, a 
lay witness is competent to testify to a lack of symptoms prior 
to service, continuity of symptoms after in-service injury or 
disease, and receipt of medical treatment for such symptoms.  
Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. 
Principi, 16 Vet. App 370, 374 (2002).

Lay evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  Moreover, the Veteran is competent 
to testify on factual matters of which he has first-hand 
knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).

The Veteran contends that service connection for glaucoma is 
warranted on the basis that his disability is proximately due to 
or a result of his service-connected diabetes mellitus.

Service connection is in effect for diabetes mellitus, evaluated 
as 20 percent disabling.

Service connection may be established on a secondary basis for a 
disability that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability exists 
and (2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  38 C.F.R. § 
3.310(a) (2009); Allen v. Brown, 7 Vet. App. 439 (1995).

During the pendency of this appeal, there was an amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a claim 
based on aggravation of a non-service-connected disability by a 
service-connected one is judged.  Since this regulation change 
incorporates the provisions of Allen, case law which had already 
been followed, there is no prejudice to the Veteran applying the 
new or old regulation.

Service treatment records contain neither complaints nor findings 
of glaucoma.  Records reflect that the Veteran was treated for 
eye inflammation in April 1969; no eye disease was present.  In 
February 1970, the Veteran reported eye trouble, and reported 
wearing corrective lenses since 1960.  No eye disease was found.  
Refractive errors, such as myopia and substandard visual acuity, 
were noted in November 1970, and were fully correctable with 
lenses.  The Veteran was treated for conjunctivitis in May 1971, 
and again in July 1979.  In June 1980, the Veteran was treated 
for a superficial corneal abrasion of one eye.

The post-service treatment records reflect that the Veteran first 
presented for retinal screening and photos in August 2005.  No 
apparent diabetic retinopathy was found at that time.  Medicated 
eye drops were prescribed in August 2006.

Private treatment records submitted by the Veteran in May 2009 
reflect findings of cataracts and glaucoma in each eye, and no 
background diabetic retinopathy in February 2007.

VA treatment records first reveal an assessment of glaucoma 
suspect based on large cup: disk ratios (0.8) in September 2009.  
At that time there was no evidence of hemorrhage, and the Veteran 
complained of his vision worsening.  He also admitted to 
difficulty with sticking to a diabetic diet.  There was evidence 
of background diabetic retinopathy, and the Veteran was counseled 
on the importance of tight glycemic control and weight loss, and 
the consequences of poorly controlled diabetes and the effects on 
the retina.

Following the Board's April 2009 remand, the Veteran underwent a 
VA examination in January 2010 for purposes of determining the 
nature and etiology any current eye disease.  The examiner 
reviewed the claims file and noted the Veteran's medical history.  
The examiner revealed that the Veteran had been identified as a 
glaucoma suspect in September 2009.  On examination, 
physiological cupping was essentially full (0.7) in each eye.  
There was no evidence of diabetic retinopathy.  The examiner 
concluded that the Veteran did not manifest glaucoma by modern 
definitions at the time.

When assessing the probative value of a medical opinion, the 
thoroughness and detail of the opinion must be considered.  The 
opinion is considered probative if it is definitive and supported 
by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000).  A medical opinion that contains only data and 
conclusions is not entitled to any weight.  "It is the factually 
accurate, fully articulated, sound reasoning for the conclusion, 
not the mere fact that the claims file was reviewed, that 
contributes probative value to a medical opinion."  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The January 2010 VA examiner reviewed the entire claims file and 
completed a comprehensive eye examination.  It was concluded that 
there was no current evidence of glaucoma.  The VA opinion is 
factually accurate, fully articulated, and contains sound 
reasoning.  Therefore, the VA opinion is afforded significant 
probative value.  

While the private treatment records dated in February 2007 
provided a diagnosis of glaucoma, the Veteran is not shown to 
currently have the disability.  Moreover, there was no suggestion 
that glaucoma was in any way related to service or service-
connected diabetes mellitus.  Since glaucoma was first manifested 
many years after service and there is no suggestion in the record 
that it is related to service or service-connected disability, a 
basis for compensation is not established.  

The Board finds a clear preponderance of the evidence is against 
a finding that the Veteran currently has glaucoma.  Therefore, 
there is no basis for a grant of service connection.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); Caluza v. Brown, 7 
Vet. App. 498, 505 (1995) (recognizing that "[a] service 
connection claim must be accompanied by evidence which 
establishes that the claimant currently has the claimed 
disability").  The evidence weighs against the February 2007 
medical findings, and in favor of the conclusions made by the 
January 2010 VA examiner.

The Veteran has not claimed that the disability was present in 
service and continued to the present, but he has claimed it is 
attributable to his service-connected diabetes mellitus.  
Ascribing pathology to diabetes mellitus is not something that is 
readily observable by a lay person; it requires some medical 
expertise in the etiology of diseases.   However, the Veteran is 
not shown to have the medical expertise to determine whether a 
disability is caused by or aggravated by a service-connected 
disability.

Lastly, there were no manifestations of pertinent disability in 
service and the competent evidence fails to establish a 
continuity of symptomotology of glaucoma following military 
service.  Nor is there competent evidence linking glaucoma with 
injury or disease in service, nor competent evidence establishing 
the onset of the disability in service.  

Because the competent evidence does not link a current disability 
to service or to a service-connected disability, the weight of 
the evidence is against the claim.


ORDER

Service connection for glaucoma is denied.




____________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


